DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10/617,519 hereafter ‘519 in view of 9,480,559. Although the claims at issue are not identical, they are not patentably distinct from each other. 

The patent ‘519 claim 1 recites:
“A prosthetic valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section, the collar originating at the distal, ventricular end of the stent and expanding in diameter away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent.”.

The current application ‘085 claim 1 recites:
“…A prosthetic valve for implantation in a native valve annulus between an atrium and a ventricle of a heart comprising: a self-expanding tubular stent having a proximal, atrial end and an opposite, distal, ventricular end; a leaflet assembly disposed within the stent and supporting set of valve leaflets; a collar attached to and encircling the tubular stent to form a V-shape in cross-section, the collar originating at the distal, ventricular end of the stent and expanding in diameter within the native valve annulus away from the distal, ventricular end of the stent towards the proximal, atrial end of the stent, the collar configured to provide a lateral annular compressive pressure or force against the native valve annulus.”

Patent 9,480,559 claims 1 and 5 recites that the collar is formed from a panel and claim 7 recites that the collar is formed by laser-cut technology. 
It is obvious to one having ordinary skill in the art that the stent as claimed in ’519 clearly recites a V-shape in a cross-section and that the stent is laser cut.  It is further obvious that the patented claims would be utilize to reject the current application claims.



4.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/231,098 (reference application.  Noting that 17/231,098 has been allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope. For example the current application states “A prosthetic valve” while application ‘098 states A prosthetic heart valve (see preamble); the current application further states “….V-shape in cross-section, the collar….” While application ‘098 states “….V-shape in cross-section along with a wall of the tubular stent,”.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 4, 2021